SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . Commission file number: 000-28015 TREATY ENERGY CORPORATION (Exact name of registrant as specified in its charter) Nevada 86-0884116 (State or other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 201 St. Charles Ave., Suite 2558 New Orleans, LA 70170 (Address of principal executive offices) (504) 599-5684 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes o No þ The number of shares of the registrant’s common stock outstanding as of September 6, 2013, was 1,251,049,036. TREATY ENERGY CORPORATION FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item 1 – Financial Statements 3 Item 2 - Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 18 Item 3 - Quantitive And Qualitative Disclosures About Market Risk 21 Item 4 – Controls and Procedures 21 PART II – OTHER INFORMATION Item 1 – Legal Proceedings 23 Item 1A – Risk Factors 23 Item 2 - Unregistered Sales of Equity Securities 23 Item 3 – Defaults Upon Senior Securities 23 Item 4 – Mine Safety Disclosures 23 Item 5 – Other Information 23 Item 6 – Exhibits 23 SIGNATURES 25 2 PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS TREATY ENERGY CORPORATION CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Cash and equivalents $ $ Accounts receivable Other receivable Total current assets Oil and gas properties (successful efforts), net Oil and gas properties (unproved), net - - Oilfield support equipment, net Net Oil and Gas Properties Other property, plant and equipment, net Other Assets Carved out interest, net TOTAL ASSETS $ $ LIABILITIES Accounts payable and accrued liabilities $ $ Accrued expenses to related parties Related party notes payable Notes payable, net of discounts of $94,614 and $111,816, respectively Total current liabilities The accompanying notes are an integral part of these consolidated financial statements. 3 TREATY ENERGY CORPORATION CONSOLIDATED BALANCE SHEETS (Continued) March 31, 2013 December 31, (Unaudited) Deferred revenue Asset retirement obligation TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock - par value $0.001, 50 million shares authorized, none issued or outstanding at March 31, 2013 and December 31, 2012 - - Common stock – par value $0.001, 1.25 billion shares authorized,1,235,709,596and 945,249,192 issuedand outstandingat March 31, 2013 and December 31, 2012, respectively Additional paid in capital Common stock payable Accumulated loss - pre exploration stage ) ) Accumulated loss ) ) Accumulated other comprehensive income Total stockholders' equity (deficit) attributable to Treaty Energy Corp. ) ) Non-Controlling Interest ) ) Total Stockholder's equity (deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 TREATY ENERGY CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, 2013 2012 (Unaudited) (Unaudited) REVENUES Oil and gas revenues $ $ Drilling revenues - Total revenues EXPENSES Lease operating expenses Direct drilling costs Land lease costs - Production taxes General and administrative Depreciation, depletion and amortization Accretion of asset retirementobligation Total operating expenses Operating Loss ) ) OTHER INCOME AND EXPENSE ITEMS Interest expense ) ) Gain (Loss) on retirement of debt ) - Gain (Loss) on sale of assets ) NET LOSS $ ) $ ) Less:loss attributable to non-controlling interests Net Loss attributable to the company ) ) Foreign Currency Translation Gain or (Loss) ) - Add: Loss attributable to Non-controlling interest ) ) Total Comprehensive Loss ) ) Less:loss attributable to non-controlling interests Net ComprehensiveLoss to Company ) ) Net loss per common shares - basic and diluted $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 5 TREATY ENERGY CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by/(used in) operating activities: Depreciation, depletion and amortization Gain on sale of assets ) Loss on conversion of debt for equity - Amortization of discount on notes payable Accretion of asset retirement obligation Impairment expense - Stock based compensation (shares issued and owed) - Interest imputed on related-party notes - Amortization of deferred revenue ) ) Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses & other assets - Accounts payable & accrued expenses ) Accrued liabilities to related parties Cash Call Liability - Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Deposit on equipment lease purchase - ) Purchases of other fixed assets ) ) Net cash used in investing activities ) ) The accompanying notes are an integral part of these consolidated financial statements 6 TREATY ENERGY CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) Three Months Ended March 31, (Unaudited) (Unaudited) CASH FLOWS FROM FINANCING ACTIVITIES Advances from related parties, net Proceeds from notes payable Principal payments on notes payable ) ) Common Stock issued for cash - Bank overdraft ) Net cash provided byfinancing activities Foreign Currency Translation Gain(Loss) ) - Net increase / (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION Cash paid for interest $ $ Shares issued for retirement of debt - Shares issued to relieve related party notes payable - Shares issued to relieve accounts payable - Related Party notes payable forgiven - Shares issued by related party on behalf of company for potential acquisition - Shares issued to re-purchases ORRI - Shares issued to relieve stock payable - The accompanying notes are an integral part of these consolidated financial statements 7 TREATY ENERGY CORPORATION NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – ORGANIZATION AND NATURE OF BUSINESS History Treaty Energy Corporation, formerly known as Alternate Energy Corp., (“Treaty”, “the Company”, “we”, or “us”) was incorporated as COI Solutions, Inc. in the State of Nevada in August, 1997. We incorporated as COI Solutions, Inc. on August 1, 1997 as a Nevada corporation. On May 22, 2003, we acquired all the assets of AEC I Inc., formerly known as Alternate Energy Corporation, and changed our name to Alternate Energy Corp. We commenced active business operations on June 1, 2003 and were a development stage company under Codification Topic No. 915 developing alternate renewable energy sources. The Company merged with Treaty Petroleum, Inc., a Texas Corporation under a transaction commonly referred to as a reverse merger.With the change in ownership in December 2008, we embarked on a new business plan, focusing on oil and gas production. NOTE 2 - BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, Treaty Energy Drilling, C&C Petroleum Management, LLC,, and Treaty Belize Energy, Ltd., in which the Company holds a 76% interest.All significant intercompany transactions have been eliminated. The consolidated financial statements reflect all adjustments that are, in the opinion of management, necessary for a fair presentation of financial information for the interim periods presented.These adjustments are of a normal recurring nature and include appropriate estimated provisions. Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant estimates underlying these consolidated financial statements include the estimated quantities of proved oil reserves used to compute depletion of oil and natural gas properties and the estimated fair value of asset retirement obligations. All of the Company’s accounting policies are not included in this Form 10-Q.A more comprehensive set of accounting policies adopted by the Company are included on our Form 10-K as of December 31, 2012 and are herein incorporated by reference. Revenue Recognition The Company recognizes oil, gas and natural gas condensate revenue in the period of delivery. Settlement on sales occurs anywhere from two weeks to two months after the delivery date. The Company recognizes revenue when an arrangement exists, the product has been delivered, the sales price is fixed or determinable, and collectability is reasonably assured. The Company recognizes drilling revenue in the period services are rendered.The Company recognizes revenue when a drilling engagement exists, the service has been rendered, the contract fee is fixed or determinable, and collectability is reasonably assured. 8 Stock-Based Compensation In December of 2004, the Financial Accounting Standards Board (FASB) issued guidance now codified as Topic 718 (“Topic 18”) which applies to transactions in which an entity exchanges its equity instruments for goods or services and also applies to liabilities an entity may incur for goods or services that are based on the fair value of those equity instruments. For any unvested portion of previously issued and outstanding awards, compensation expense is required to be recorded based on the previously disclosed Topic 18 methodology and amounts.Prior periods presented are not required to be restated. The Company adopted Topic 18 at its inception and applied the standard using the modified prospective method. Accounting for Asset Retirement Obligations The Company accounts for conditional asset retirement obligations in accordance with FASB ASC 410-20.Accordingly, an entity is required to recognize a liability for the fair value of a conditional asset retirement obligation if the fair value can be reasonably estimated. The Company estimates a fair value of the obligation on each well in which it owns an interest by identifying costs associated with the future dismantlement and removal of production equipment and facilities and the restoration and reclamation of a production operation’s surface to a condition similar to that existing before oil and natural gas extraction began. In general, the amount of an Asset Retirement Obligation (“ARO”) and the costs capitalized will be equal to the estimated future cost to satisfy the abandonment obligation using current prices that are escalated by an assumed inflation factor up to the estimated settlement date which is then discounted back to the date that the abandonment obligation was incurred using an assumed cost of funds for the Company. After recording these amounts, the ARO is accreted to its future estimated value using the same assumed cost of funds and the liability is increased each period as the retirement obligation approaches.See Note 11 for a discussion of our estimated Asset Retirement Obligation. NOTE 3 – RECENT ACCOUNTING PRONOUNCEMENTS There are no recent accounting pronouncements that had any material effect on our financial statements. NOTE 4 – GOING CONCERN The accompanying consolidated financial statements have been prepared assuming that Treaty will continue as a going concern. As shown in these consolidated financial statements, we have had continuing negative cash flows from operations and a working capital deficit as of March 31, 2013.These conditions raise substantial doubt as to our ability to continue as a going concern. The consolidated financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern.Management intends to finance these deficits by making additional shareholder notes and seeking additional outside financing through either debt or sales of its common stock. NOTE 5 – OIL AND GAS PROPERTIES There were no property acquisitions during the three months ended March 31, 2013, however, a 4% ORRI was repurchased.The 1,000,000 shares were valued at $38,000 but were immediately impaired and expensed based on the December 31, 2012, reserve report. On September 21, 2012, the Company purchased the Converse lease and issued a promissory note in the amount of $328,012.The note requires two (2) $20,000 payments in October, 2012, and $20,000 per month thereafter.Interest accrues at a rate of 7%.As of December 31, 2012, the Company was in default by $2,500 on the December payment.During the quarter ended March 31, 2013, the Company returned the property to the lender and was released from further obligations.The carrying value on the Converse lease was zero and the asset retirement obligation was $166,882 at the time of the disposition. This resulted in a gain on the sale of the asset of $166,882 with the relief of the ARO. The company also recognized a gain on retirement of debt of $258,566 due to the related debt being relieved with the transfer. 9 On May 31, 2011, the Company issued a promissory note in the amount of $692,539 for the Great 8 leases in Texas, the payment terms of which are: monthly payments including interest and principal with the final payment due on June 1, 2012. This note accrues interest at 5%.During the quarter ended March 31, 2013, the Company paid off the note and accrued interest in full through borrowing from other lenders who the company is now indebted to for $275,000.As an additional expense related to the original default on the former note payable, the Company transferred the Willingham lease and equipment to the former lender. The carrying value at the time of the disposition for the related lease and well equipment was $54,741 and the carrying value of the related asset retirement obligation was $1,700. The Company recorded a loss of $53,041 on this disposition. During the first quarter of 2013 the Company sold a 5% net revenue interest within the San Juan #3 well located within the Company’s Belize lease for $45,000. The well is currently being drilled and is unproved at the time of this filing. The agreement entails that the Company return the $45,000 to the investor within 60 days if the well is considered to be a dry hole. Based on the uncertainty of the well at this time the $45,000 was accrued within liabilities as of March 31, 2013. Our geographical proved and unproved properties are as follows: 03/31/13 12/31/12 Oilfield Support Equipment $ $ Less: accumulated depreciation ) ) Total Proved developed producing: Texas $ $ Less: accumulated depletion ) ) Total Unproved: Belize Accumulated Impairment ) ) Total $
